TILLMAN PEARSON, Judge
(concurring in part and dissenting in part).
I concur in the opinion upon the appeal of The Home Insurance Company. I would reverse upon the cross-assignment of error directed to the denial of the attorney’s fee under the Florida Statute. It is my view that the right is an important procedural right which attaches when enforcement of an insurance contract is necessary in the Florida courts. This was determined in Feller v. Equitable Life Assur. Soc., Fla. 1952, 57 So.2d 581. See particularly the concluding paragraph of the opinion of the court.